Citation Nr: 1111031	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-24 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected Reiter's syndrome. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel





INTRODUCTION

The Veteran had active military service from November 1968 to November 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2007 rating decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has filed a claim for service connection for a left shoulder disability, diagnosed specifically as tendonitis, which he believes was caused by his service-connected Reiter's syndrome (reactive arthritis).  

A disability may be service-connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Moreover, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In 1988, a professor of immunology wrote a letter indicating that at that time, the Veteran had Reiter's syndrome as well as gout, which combined to cause significant pain in his lower back and lower extremities.  The physician stated that it was not possible to predict medically how long the Veteran's condition would last since Reiter's syndrome remits after 5 to 10 years with lessening or complete elimination of symptoms in some cases, but in other cases, it persists over the lifetime of a patient.

The Veteran's private treating physician, Dr. Bridgeford, also wrote several letters in 2000, indicating that the Veteran continued to have problems with Reiter's syndrome.

The Veteran was granted service connection for Reiter's syndrome by an April 2004 Board decision, with the grant made effective in October 1985.  The grant of service connection was based on a July 2003 VA medical opinion, which explained that Reiter's syndrome was thought to involve a genetic factor along with environmental triggers.  The examiner essentially concluded that the Veteran's plantar fascial strain in service likely triggered the onset of his Reiter's syndrome.

Following the grant of service connection for Reiter's syndrome, the Veteran filed a claim for left shoulder tendonitis secondary to Reiter's syndrome.  The Veteran was provided with a VA examination in January 2007, but the examiner opined that there "is no relationship of developing tendonitis of the left shoulder secondary to a reactive arthritis {Reiters Syndrome} after greater than 15 years." 

As described, the Veteran has had ongoing problems with Reiter's syndrome, including symptoms such as swollen joints for a number of years since leaving service.

While the Veteran was not diagnosed with tendonitis in his left shoulder until his VA examination in 2007, he was prescribed shoulder exercises in 1987, found to have diminished range of shoulder motion in 1988, and noted to have occasional discomfort in his left shoulder in June 1994.  Conversely, an x-ray of the left shoulder in May 2006 was normal per the 2007 VA examination report, although it is unclear whether an x-ray would reveal tendonitis.

In support of his claim, the Veteran submitted an Internet statement from the Cherry Creek Spine and Sport Clinic which indicated essentially that tendonitis may be related to systemic diseases such as Reiter's syndrome.

From the January 2007 VA opinion that was provided, it is unclear what the relevance of the 15 years is to the determination that the Veteran's left shoulder condition was not related to his service-connected Reiter's syndrome.  Additionally, the VA examiner did not provide an opinion as to whether the Veteran's left shoulder disability was aggravated by his service-connected Reiter's syndrome.  Given the newly submitted evidence from Cherry Creek and the lack of an opinion regarding aggravation of the Veteran's left shoulder disability by his service-connected Reiter's syndrome, another opinion is necessary in order to make a medically informed decision on the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who provided the January 2007 VA opinion, or if he is unavailable, refer the file to an appropriate medical professional.  If an examination is necessary, one should be provided.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that a current left shoulder disability, to include tendonitis, was caused by the Veteran's service-connected Reiter's syndrome.  

In providing this opinion, the examiner should address the report from Cherry Creek Clinic which suggests that tendonitis may be caused by Reiter's syndrome.  The examiner should also explain the relevance of the statement in the January 2007 examination report that there is no relationship between developing shoulder tendonitis and reactive arthritis after greater than 15 years by clarifying what the relevance of the cited 15-year period is and which 15-year period is being referred to (e.g., whether it is the 15 years after service before service connection was granted for Reiter's syndrome or the 15 years after service connection of Reiter's syndrome before shoulder tendonitis was diagnosed).  The examiner should also address the relevance, if any, of the Veteran's complaints of shoulder discomfort in the late 1980s and early 1990s, as well as the showing of a normal left shoulder on x-ray in 2006.

The examiner should also provide an opinion and specifically state whether it is at least as likely as not (50 percent probability or greater) that any left shoulder disability has been aggravated (permanently increased in severity beyond the natural progress of the condition) by his service-connected Reiter's syndrome.  

A complete rationale should be provided for any opinions expressed.  The examiner should review the claims folder and should note that review in the examination report.  

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

